   1   GUTTILLA MURPHY ANDERSON, P.C.
       Ryan W. Anderson (Ariz. No. 020974)
   2   Dawn M. Maguire (Ariz. No. 20368)
       5415 E. High St., Suite 200
   3   Phoenix, Arizona 85054
       Email: randerson@gamlaw.com
   4   Email: dmaguire@gamlaw.com
       Phone: (480) 304-8300
   5   Fax: (480) 304-8301

   6   Attorneys for Chapter 7 Trustee Dina L. Anderson

   7                              UNITED STATES BANKRUPTCY COURT

   8                                      DISTRICT OF ARIZONA
       In re:                                      Chapter 7
   9
       EVEN STEVENS SANDWICHES, LLC, et              Case No. 2:19-bk-03236-DPC
  10   al.
                                                     (Jointly Administered)
  11                   Debtors.

  12                                                 NOTICE OF HEARING ON MOTION
       This filing applies to:                       FOR APPROVAL OF SALE OF
  13                                                 BUSINESS FREE AND CLEAR OF
        X All Debtors
                                                     LIENS AND ENCUMBRANCES,
  14
                                                     PURSUANT TO 11 U.S.C. §363;
  15   ___ Specified Debtors                         -and-
                                                     MOTION FOR ASSUMPTION AND
  16                                                 ASSIGNMENT OF EXECUTORY
                                                     CONTRACTS AND COMMERCIAL
  17                                                 REAL PROPERTY LEASES
  18
                                                     Hearing Date: July 1, 2021
  19                                                 Hearing Time: 10:00 a.m.
                                                     Location: VIDEOCONFERENCE
  20

  21            NOTICE IS HEREBY GIVEN that Dina L. Anderson, the Chapter 7 Trustee for the

  22   above-captioned case, filed a Motion for Approve of Sale of Business Free and Clear of Liens

  23   and Encumbrances, Pursuant to 11 U.S.C. §363 -and- Motion for Assumption of Executory

  24   Contracts and Commercial Real Property Leases (“Sale Motion”). Pursuant to Local Rule 6004-

  25   1, you are hereby advised of the following:

  26   ///

  27   ///

  28   ///

Case 2:19-bk-03236-DPC           Doc 718 Filed 06/03/21 Entered 06/03/21 15:16:43       Desc
                                  Main Document    Page 1 of 9
   1   1.       Property to be Sold: The assets of the Debtors including all furniture, fixtures,

   2            equipment, inventory, and other personal property (“Purchased Assets 1”) more

   3            particularly described in the Sale Motion and in the Asset Purchase Agreement attached

   4            as Exhibit “A” to the Sale Motion, and the assumption and assignment of the executory

   5            contracts and Lease Agreements.

   6       2.   Time and Place of Sale: The Sale shall be held on July 1, 2021, at 10:00 a.m. before

   7            the Honorable Judge Daniel P. Collins, of the U.S. Bankruptcy Court, District of Arizona.

   8            The hearing will be held via Zoomgov videoconference.

   9            Join ZoomGov Meeting
  10            https://www.zoomgov.com/j/1617164795?pwd=T0o3NHRWakErZDFNU0g4MXhHNjl
                CZz09
  11            Meeting ID: 161 716 4795
                Passcode: 431215
  12
                One tap mobile
  13
                +16692545252,,1617164795#,,,,*431215# US (San Jose)
  14            +16692161590,,1617164795#,,,,*431215# US (San Jose)

  15            Dial by your location
                     +1 669 254 5252 US (San Jose)
  16                 +1 669 216 1590 US (San Jose)
                     +1 646 828 7666 US (New York)
  17
                     +1 551 285 1373 US
  18            Meeting ID: 161 716 4795
                Passcode: 431215
  19            Find your local number: https://www.zoomgov.com/u/abwYvheDW
  20            Join by SIP
                1617164795@sip.zoomgov.com
  21

  22            Join by H.323
                161.199.138.10 (US West)
  23            161.199.136.10 (US East)
                Meeting ID: 161 716 4795
  24            Passcode: 431215
  25       3.   Prospective Buyer or Representative of Prospective Buyer: The Sale Motion proposes
  26            to sell the Purchased Assets to Even Stevens Acquisition Partners LLC (or its designee)
  27
       1
  28    Except as otherwise specifically noted herein, capitalized terms shall retain the meanings attributed to them in the
       Motion.

Case 2:19-bk-03236-DPC            Doc 718 Filed 06/03/21
                                                     -2- Entered 06/03/21 15:16:43                             Desc
                                   Main Document    Page 2 of 9
   1              (collectively the “Buyer”) and for the assumption and assignment of the executory

   2              contracts and Lease Agreements to the Buyer.

   3       4.     Prospective Buyer’s relationship to the Debtors: The Trustee is informed and believes

   4              that the Buyer seeks the protections of a good faith purchaser. Buyer is owned by Brooks

   5              Pickering, a Managing Director of ESBE Strategic Partners, Inc. (“ESBE”). ESBE is the

   6              current manager of the operating restaurants of the Debtors.

   7       5.     Parties with an interest in the Purchased Assets, and if applicable, description of

   8              liens, claims or interests in the Purchased Assets 2: The Trustee believes that the only

   9              debts against the Purchased Assets stem from:

  10              a.        Take 2, LLC has a security interest in the Collateral of the Debtors from the post-

  11                        petition financing agreement and subsequent Order approving such.

  12       6.     Sale Terms:

  13              a.        The sale is for Two Million Eight Hundred Thousand Dollars ($2,800,000.00) of

  14                        certified funds, with a closing no later than July 31, 2021, after hearing and

  15                        approval of the Court.

  16              b.        The sale shall be free and clear of all liens and encumbrances, with such liens and

  17                        encumbrances to attach to the sale proceeds.

  18              c.        Payment of ordinary and necessary costs of sale.

  19              d.        The assumption and assignment of the executory contracts and Lease Agreements.

  20              e.        The sale is subject to higher and better offers as determined by the Court.

  21       7.     Viewing: The financials, operating information and all relevant sale documents may be

  22              viewed by contacting Counsel for Trustee, Dawn M. Maguire, Phone: (480) 304-8302,

  23              Email: dmaguire@gamlaw.com.

  24       8.     Higher and Better Bids: The sale is subject to higher and better offers to ensure that a

  25              fair and equitable value is attributed to the Purchased Assets for the benefit of all

  26              concerned. The Court retains authority to control the bidding process and to determine

  27

  28   2
           If applicable, copies of all public record searches are attached hereto.

Case 2:19-bk-03236-DPC               Doc 718 Filed 06/03/21
                                                        -3- Entered 06/03/21 15:16:43               Desc
                                      Main Document    Page 3 of 9
   1        whether competing bids are higher and/or better offers.

   2        a.     The initial bid at the Sale Hearing will be Buyer’s offer set forth in

   3               Exhibit “A” attached to the Sale Motion; specifically, the Two

   4               Million Eight Hundred Thousand Dollar ($2,800,000.00) offer for

   5               the Purchased Assets;

   6        b.     Other than Buyer, all other bidders must qualify to bid at the

   7               Auction Sale Hearing. To qualify, a bidder must (at least ten (10)

   8               days prior to the Sale Hearing) provide to the Trustee, Trustee’s

   9               counsel, the following:

  10                i.     A written notice of intend to bid;

  11                ii.    Bidder’s current financial statements, including the most

  12                       recent monthly and annual income statements, balance

  13                       sheets, and any other documents reasonably requested by

  14                       the Trustee that demonstrate bidder’s financial condition;

  15                iii.   A complete description of bidder’s intended use and

  16                       operation for each of the property locations;

  17                iv.    Delivery to the Trustee an Eighty-Four Thousand Dollar

  18                       ($84,000.00) deposit in certified funds to be returned if a

  19                       bidder is not the successful bidder or back up bidder as that

  20                       term is defined below; and

  21                v.     Documentation establishing each bidder’s ability to close

  22                       within the time frame set forth in Exhibit “A” attached to

  23                       the Sale Motion;

  24               c.      If Buyer is the successful bidder, Buyer must comply with

  25                       the terms of the Asset Purchase Agreement, as they may be

  26                       amended at the Sale Hearing. If a third party is a successful

  27                       bidder or back up bidder, those parties shall comply with the

  28                       terms set forth in Exhibit “A” attached to the Sale Motion,

Case 2:19-bk-03236-DPC     Doc 718 Filed 06/03/21
                                              -4- Entered 06/03/21 15:16:43                 Desc
                            Main Document    Page 4 of 9
   1                      as well as any additional terms set forth at the Sale Hearing;

   2              Any potential bidders must accept the Purchased Assets in the current condition

   3              and waive all inspection periods.

   4              Any potential bidders must not only provide a higher and better offer for

   5              consideration at the hearing, but they may not limit any of the waivers or terms

   6              set forth in the current Asset Purchase Agreement with the Buyer.

   7        9.    Commissions and/or Compensation: There are no commissions associated with

   8              this sale transaction.

   9        10.   Appraisal: The Trustee does not have a current appraisal.

  10        11.   Motions for Stay Relief: There are no pending Motions for Stay Relief.

  11        12.   Objections: Objections to the Sale Motion must be filed with the Clerk of the

  12              United States Bankruptcy Court at 230 North First Avenue, Suite 101, Phoenix,

  13              Arizona 85003 on or before the hearing set forth above. Copies of any such

  14              objections must be served by the same time upon counsel for the Trustee at:

  15                                  Ryan W. Anderson
                                      Dawn M. Maguire
  16                          GUTTILLA MURPHY ANDERSON, P.C.
                                   5415 E. High St., Suite 200
  17                                Phoenix, Arizona 85054
                                 Email: randerson@gamlaw.com
  18                             Email: dmaguire@gamlaw.com
                                     Phone: (480) 304-8300
  19
            DATED: June 3, 2021
  20
                                                 GUTTILLA MURPHY ANDERSON, P.C.
  21

  22                                             /s/ Dawn M. Maguire #20368
                                                 Dawn M. Maguire
  23                                             Attorneys for Chapter 7 Trustee
  24

  25

  26

  27

  28

Case 2:19-bk-03236-DPC    Doc 718 Filed 06/03/21
                                             -5- Entered 06/03/21 15:16:43                 Desc
                           Main Document    Page 5 of 9
   1   E-FILED on June 3, 2021 with the
       U.S. Bankruptcy Court and copies served
   2   via ECF notice on all parties that have appeared in the case.
   3                                          SERVICE LIST
   4                 Dina L. Anderson                                 Jennifer A. Giaimo
              21001 N. Tatum Blvd., #1630-608                     Office of The U.S. Trustee
   5                Phoenix, AZ 85050                              230 N. First Ave., #204
                 danderson@dlatrustee.com                         Phoenix, AZ 85003-1706
   6                 Chapter 7 Trustee                          Jennifer.A.Giaimo@usdoj.gov
   7                 Bradley A. Cosman                         Even Stevens Sandwiches, LLC
                    Benjamin C. Calleros                            2030 S. 900 E. Suite A
   8                  Perkins Coie LLP                         Salt Lake City, UT 84105-3280
               2901 N. Central Ave. Suite 2000                             Debtor
   9                 Phoenix, AZ 85012
                 BCosman@perkinscoie.com
  10             BCalleros@perkinscoie.com
             Counsel for Even Stevens Acquisition
  11                    Partners, LLC
  12                Harold Campbell                              Internal Revenue Service
            HAROLD E. CAMPBELL, P.C.                       Bankruptcy and Collection Enforcement
  13             910 W McDowell Road                                   P.O. Box 7346
                   Phoenix, AZ 85007                            Philadelphia PA 19101-7346
  14          heciii@haroldcampbell.com
         Counsel for Take 2, LLC and John Quinn
  15
                      John R. Clemency                                 James L. Ugalde
  16                   Janel M. Glynn                            QUARLES & BRADY LLP
                        Mike Mazzella                                  Renaissance One
  17                 POLSINELLI P.C.                               Two North Central Ave.
               One E. Washington, Suite 1200                    Phoenix, Arizona 85004-2391
  18                 Phoenix, AZ 85004                           james.ugalde@quarles.com
                 jclemency@polsinelli.com                Attorneys for CBDG Grant Road Car Wash,
  19               jglynn@polsinelli.com                                     LLC
                mmazzella@polsinelli.com
  20         Counsel for Examiner Lynton Kotzin
  21                  Scott B. Cohen                                   Thomas H. Allen
                    Michael P. Rolland                              Cody D. Vandewerker
  22           ENGELMAN BERGER, P.C.                         ALLEN BARNES & JONES, PLC
             2800 N. Central Avenue Suite 1200                 1850 N. Central Ave., Ste. 1150
  23                Phoenix, AZ 85004                                 Phoenix, AZ 85004
                   sbc@eblawyers.com                             tallen@allenbarneslaw.com
  24               mpr@eblawyers.com                         cvandewerker@allenbarneslaw.com
               Counsel for BS Property, LLC                    Attorneys for Skyline JSY, LLC
  25

  26   ///
  27   ///
  28   ///

Case 2:19-bk-03236-DPC       Doc 718 Filed 06/03/21
                                                -6- Entered 06/03/21 15:16:43            Desc
                              Main Document    Page 6 of 9
                    Christopher J. Dylla                             Kasey C. Nye
   1      Office of the Arizona Attorney General        WATERFALL ECONOMIDIS CALDWELL
                    2005 N Central Ave                    HANSHAW & VILLAMANA, P.C.
   2              Phoenix, AZ 85004-1592                    5120 E. Williams Cir., Ste. 800
                christopher.dylla@azag.gov                         Tucson, AZ 85711
   3    Counsel for Attorney for the State of Arizona        knye@waterfallattorneys.com
          ex rel. Arizona Department of Revenue               Attorneys for Ally Financial
   4
              Arizona Department of Revenue                          Alan C. Hochheiser
   5            Attention Bk Payment Unit                          Maurice Wutscher LLP
                2005 North Central Avenue                     23611 Chagrin Blvd., Suite 207
   6                Phoenix, AZ 85004                              Beachwood, OH 44122
                                                            ahochheiser@mauricewutscher.com
   7                                                    Attorney for AmTrust North America, Inc. on
                                                         behalf of AmTrust Insurance Company of
   8                                                                    Kansas, Inc.
   9               Pernell W. McGuire                                   James B. Ball
                   M. Preston Gardner                          Ball, Santin & McLeran, PLC
  10           DAVIS MILES MCGUIRE                             2999 N. 44th Street, Suite 500
                   GARDNER, PLLC                                   Phoenix, Arizona 85018
  11       40 E. Rio Salado Parkway, Suite 425                        ball@bsmplc.com
                    Tempe, AZ 85281                      Attorney for Santander Consumer USA Inc.
  12           pmcguire@davismiles.com                   dba Chrysler Capital as servicer for CCAP
                pgardner@davismiles.com                   Auto Lease Ltd. and Santander Consumer
  13                                                    USA Inc. dba Chrysler Capital as servicer for
                                                                    CCAP Auto Lease Ltd.
  14
                      Janel M. Glynn                                 Patrick A. Clisham
  15          THE BURGESS LAW GROUP                                  Michael P. Rolland
           3131 East Camelback Road, Suite 224                  ENGELMAN BERGER P.C.
  16                Phoenix, AZ 85016                          3636 N. Central Ave., Ste. 700
              janel@theburgesslawgroup.com                          Phoenix, AZ 85012
  17             Counsel for Lynton Lotzin                          pac@eblawyers.com
                                                                    mpr@eblawyers.com
  18                                                        Attorneys for USBC Real Estate, LLC
  19               Amber K. Kauffman                                 George U. Winney
          Idaho Office Of The Attorney General                 GAMMAGE & BURNHAM
  20                   PO BOX 36                              Two N. Central Ave., 15th Floor
                     Boise, ID 83722                                Phoenix, AZ 85004
  21               Fax: 208-364-7387                               gwinney@gblaw.com
         Counsel for Idaho State Tax Commission          Attorneys for 40th Street Developers, LLC
  22                                                             and E. N. Richmond Trust
  23            Benjamin William Reeves                              Susan M. Freeman
                  Emily Gildar Wagner                                Nicholas Bauman
  24            SNELL & WILMER LLP                            LEWIS ROCA ROTHGERBER
                   One Arizona Center                                 CHRISTIE LLP
  25               400 E Van Buren St                        201 E. Washington St., Ste. 1200
                Phoenix, AZ 85004-2202                              Phoenix, AZ 85004
  26               breeves@swlaw.com                                sfreeman@lrrc.com
                  ewagner@swlaw.com                                 nbauman@lrrc.com
  27   Counsel for Official Committee of Unsecured        Attorneys for University Village Limited
                         Creditors                                      Partnership
  28

Case 2:19-bk-03236-DPC      Doc 718 Filed 06/03/21
                                               -7- Entered 06/03/21 15:16:43               Desc
                             Main Document    Page 7 of 9
                     Jason Sherman                            Dina L. Yunker
   1          JANEWAY LAW FIRM LLC                      Assistant Attorney General
              3636 N. Central Ave., Ste. 400          Bankruptcy & Collections Unit
   2             Phoenix, AZ 85012-2582                800 Fifth Avenue, Suite 2000
               jsherman@janewaylaw.com                   Seattle, WA 98104-3188
   3            Counsel for Citizens Bank                  Fax: (206) 587-5150
                                                   Attorneys for the State of Washington
   4
                    Brian N. Spector                          Kathryn Ore
   5         SCHNEIDER & ONOFRY, P.C.            PIMA COUNTY ATTORNEY’S OFFICE,
                  365 E. Coronado Road                      CIVIL DIVISION
   6               Phoenix, AZ 85004                   32 N. Stone Ave., Ste. 2100
               bspector@soarizonalaw.com                 Tucson, Arizona 85701
   7          Counsel for John Paul Blakely           kathryn.ore@pcao.pima.gov
                                                        pcaocvbk@pcao.pima.gov
   8                                                   Attorneys for Pima County
   9             Michael Scott Steck                    Weltman, Weinbert & Reis
        STECK LAW PLLC DBA CLARIOR LAW                     3705 Marlane Drive
  10          1173 South 250 West #206                    Grove City, OH 43123
                St. George, UT 84770                      AZNotices@logs.com
  11           Michael@clariorlaw.com                Attorneys for Citizens Bank, N.A.
               Counsel for Steven Down
  12
                 Bannock Block 44, LLC                  Neuman C. Petty, Manager
  13           c/o Baum Development LLC                 Nupetco Associates, LLC
             1030 W. Chicago Ave., Suite 300              2001 Windsor Street
  14                Chicago, IL 60642                   Salt Lake City, UT 84105
                   Landlord Store No. 1                        Store No. 5
  15
         Watermark Property Management, LLC                   Wayne G. Petty
  16       1030 W. Chicago Ave., Suite 300              Prince, Yeates & Geldzahler
                  Chicago, IL 60642                    15 West South Temple #1700
  17                 Store No. 1                         Salt Lake City, UT 84101
                                                                 Store No. 5
  18
                  RBF Properties, LLC                       BS Property, LLC
  19               Attn: Mark Fjeldsted                     Attn: Russ Taylor
                  129 North Main Street                   1535 Wasatch Drive
  20                Logan, UT 84321                     Salt Lake City, UT 84108
                   Landlord Store No. 2                   Landlord Store No. 6
  21

  22             2214 Washington, LLC                       BS Property, LLC
                 2444 Washington Blvd.                     Attn: Rocky Taylor
  23               Ogden, UT 84401                           2015 Laird Drive
                  Landlord Store No. 3                  Salt Lake City, UT 84108
  24                                                      Landlord Store No. 6
  25

  26   ///
  27   ///
  28   ///

Case 2:19-bk-03236-DPC     Doc 718 Filed 06/03/21
                                              -8- Entered 06/03/21 15:16:43        Desc
                            Main Document    Page 8 of 9
                Fourth East Properties, LLC                          BS Property, LLC
   1                1831 S. Connor St.                              c/o Scott B. Cohen
                 Salt Lake City, UT 84108                         Engelman Berger, P.C.
   2               Landlord Store No. 4                        3636 N. Central Ave., Ste. 700
                                                                    Phoenix, AZ 85012
   3                                                                sbc@eblawyers.com
                                                                    Landlord Store No. 6
   4
                         DRMH, LLC                               Day Dairy Village Shoppes
   5                    PO Box 65727                                  Holdings, LLC
                  Salt Lake City, UT 84165                      595 South Riverwoods Pkwy
   6                Landlord Store No. 5                             Logan, UT 84321
                                                                    Landlord Store No. 7
   7

   8   To be noticed by the Bankruptcy Noticing Center to all parties on the Master Mailing List
   9
       /s/ Monica J. Baca
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case 2:19-bk-03236-DPC       Doc 718 Filed 06/03/21
                                                -9- Entered 06/03/21 15:16:43              Desc
                              Main Document    Page 9 of 9
